HAGEL, Judge,
with whom IVERS, Chief Judge,
joins, dissenting:
I note at the outset that I have a number of substantive concerns with the Mayfield opinion. In my view, that unnecessarily broad opinion is a perplexing departure from the Court’s existing jurisprudence and one that may have unintended consequences on the manner in which VA complies with the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat.2096 (Nov. 9, 2000). However, an extensive discussion of those concerns is not appropriate at this juncture. Instead, I write separately to express my firm conviction that that appeal should have been decided by the full Court.
A case deserves full-Court review if such review is necessary to “resolve a question of exceptional importance.” Court’s Internal Operating Procedure at V(a); see U.S. Vet.App. R. 35(c). Mayfield was undoubtedly such a case. The Court in Mayfield discussed extensively the method by which this Court applies the rule of prejudicial error, an issue that potentially impacts the result reached by the Court in every case involving a finding of -Board error. The magnitude of Mayfield’s potential impact alone is ample reason that that appeal was deserving of full-Court review; however, the Court also rendered value judgments regarding the relative importance of the statutory and regulatory notice requirements. Because I believe that the Veterans Claims Assistance Act of 2000 is one of the most significant pieces of legislation governing the adjudication of claims for veterans benefits since the passage of the Veterans’ Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988), pronouncements of that nature regarding the notice provisions should have been made with the full and contemporaneous participation of all the judges of this Court. As a consequence, I respectfully dissent from the decision not to refer that matter to a panel composed of the full Court.